DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-35 and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (US Patent 6193733B1) in view of Wiedrich et al (US Patent Pub. 20090216233A1) and Beutter (US Patent Pub. 20060142771A1).
Adams discloses a device capable of being used in a kit for performing a method of fixating a first bone and a second bone (hemostatic clip, Fig. 1A-5).  Specifically in regards to claims 28 and 52, Adams discloses a kit comprising (a) a staple device (20 having 10), wherein (i) the staple device (20 having 10) comprises a cartridge  (20) and only one bone staple (10), (ii) the bone staple (10) has a staple bridge (13) and a plurality of staple legs (11,12) connected to the staple bridge (11,12), (iii) the staple bridge (13) and the plurality of staple legs (11,12) comprise a shape memory metal (Fig. 1A-3; and Col. 4 lines 1-55 and Col. 3 lines 42-67).  Adams also discloses wherein the cartridge (20) comprises a channel (25,27) in which the staple bridge (13) and the plurality of staple legs (11,12) are restrained in a first shape (shape shown in Fig. 2 and 1B) and in which the shape memory metal of the bone staple (10) comprises stress 
Wiedrich discloses a pre-sterilized kit for performing a method of fixating a first bone and a second bone (biostaples suitable for writs, hand and other ligament replacement or repairs, Fig. 1-2, 4-7B, and 20).  Specifically in regards to claim 28 and 52, Wiedrich discloses wherein the pre-sterilized kit (125) comprises: a staple (10), a drill bit operable for drilling holes (110) in bone; and a drill guide operable to guide drilling of at least one hole (110) in the first bone and at least one hole (110) in the second bone that correspond to the pre-determined distance of the tips of the plurality of staple legs (16,17); and wherein (i) after the tips of the plurality of staple legs (16,17) are inserted into the plurality of drilling holes (110) (Wiedrich recites wherein the staple 10 can be used with a driver, or drill guide, to help position the staple 10, and wherein the staple 10 may be part of a sterile kit that includes the driver and drill bits.) (Fig. 1-2, 4-7B, and 20; and Page 1 Para. [0005], [0008]; Page 3 Para. [0048]-[0049]; Page 4 Para. [0053]-[0054]; and Page 6 Para. [0076]).  It would have been obvious to a person of skill in the art at the time the invention was made to modify the kit of Adams to make the kit pre-sterilized and include in the kit a drill bit and a drill guide as taught in Wiedrich in order to have a means to pre-make holes in the desired surgical site and to aid in guiding the staple into place (Page 6 Para. [0076]) and to ensure that the kit is ready to use without the need for sterilization.  However, the combination is 
Beutter in regards to claim 28 and 52 discloses a bone staple (1) having a staple bridge (8) and a plurality of staple legs (2,3), wherein in the first shape (stressed shape shown in Fig. 2) the staple bridge (8) is in an elongated shape and the plurality of staple legs (2,3) are parallel to one another; and when the restraint is removed from the staple (1) the staple bridge (8) and plurality of staple legs (2,3) are no longer restrained in the first shape; and wherein the second shape (unstressed shape shown in Fig. 1) comprises the staple bridge (8) in a contracted shape, as compared to the staple bridge (8) in the first shape and wherein the legs (2,3) are non-parallel, convergent in shape (Beutter discloses that the bone clamp 1 may be moved from an unstressed state to a stressed state, and may be inserted into the bone in the stressed state and once in the bone it moves back to the unstressed state.  Pliers may be used to simultaneously compress and deform the bridge 8 so that the branches 2, 3 of the clamp move away from one another and at the same time align parallel to each other.  Once the pliers are released the bridge 8 moves back to the uncompressed circular form shown in Fig. 1.) (Fig. 1-2; and Page 2 Para. [0009]-[0010]], and [0015]).  It would have been obvious to a person of skill in the art at the time the invention was made to modify the combination by modifying the staple bridge (13) of the staple (10) of Adams to make the make the staple bridge move from an elongated shape in the first shape to a contracted shape in the second shape as taught in Beutter in order to increase the compressive force applied by the staple since the whole staple will undergo a transformation and not just the legs of the staple.  
In regards to claim 29-30, Adams, Wiedrich, and Beutter recite a pre-sterilized kit comprising a staple device having a staple and cartridge, a drill bit, a drill guide, and an extrusion claims 29-30, Beutter further wherein the staple-bridge has an S-shaped staple bridge shape, and wherein the staple-bridge has an O -shaped staple bridge shape (Fig. 1; and Page 1 Para. [0005], Page 2-3 Para. [0019]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the staple bridge (13) of the staple (10) of Adams by making the staple bridge either O- or S- shaped in view of Beutter absent persuasive evidence that the particular configuration or shape is significant.
In regards to claim 31, Adams discloses wherein when the bone staple (10) is in the first shape (shape shown in Fig. 1B-3), the bone staple (10) has one or more areas in which the shape memory metal is predominately in the stress-induced martensite crystalline form, and (b) the one or more areas is portions of the plurality of the staple legs that adjoin the staple bridge (Adams discloses that moving the staple from the shape shown in Fig. 1A to the shape shown in Fig. 1B causes the staple to move from an austenite phase to a martensite phase which affect the legs.) (Fig. 1A-3; and Col. 4 lines 16-40).  
In regards to claim 32, Adams discloses wherein the extrusion instrument (32) is a mandrel (The term “mandrel” is understood by a person of ordinary skill in the art to mean “[a] shaft or spindle to which work is secured while being turned in a lathe, or to which a revolving tool is secured” or “[a] (more or less) cylindrical rod round which metal or other material is forged, cast, moulded, or otherwise shaped” (see Oxford English Dictionary).  However, the common definition is not being used in the instant case since the mandrel shown in Fig. 7 of applicant’s invention is not meant to be turned within a tool such as a lathe nor is it a cylindrical rod to which other material is cast or forged.  Instead, the applicants appear merely to be 
In regards to claim 33, Adams discloses wherein the shape memory metal comprises Nitinol (col. 3 lines 42-49).
In regards to claim 34, Adams discloses wherein the staple device (20 having 10) and the extrusion instrument (32) are integral (The term integral is defined as “[o]f or pertaining to a whole. Said of a part or parts: Belonging to or making up an integral whole; constituent, component” (see Oxford English Dictionary).  The pusher bar 32 is part of the delivery device 30 that is meant to be connected to the hypotube 20 to complete the delivery means of the clip 10.) (Fig. 3-5; and Col. 4 lines 40-55).
In regards to claim 35, Adams discloses wherein the staple device (20 having 10)  and the extrusion instrument (32) are separate (Fig. 2-5).


Claims 36-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams in view of Wiedrich and Beutter as applied claim 28 and 29, and further in view of Yeung et al (US Patent 6530933B1).
Adams, Wiedrich, and Beutter recite a pre-sterilized kit comprising a staple device having a staple and cartridge, a drill bit, a drill guide, and an extrusion instrument.  In regards to claims 36-37 and 39, Adams discloses wherein the bone staple (10) is being restrained by the channel (25,27) of the cartridge (20) (Fig. 2-4; and Col. 4 lines 24-40).  However, the combination is silent as to the amount of strain applied on the bone staple being in the range of 6%-13% and up to 30%.
Yeung teaches a bone staple (methods and devices for fastening bulging or herniated intervertebral discs). Specifically in regards to claims 36-37, Yeung recites wherein the first super elastic material (nitinol) can withstand a strain of at least 6% and a strain between 6% and 13% (Yeung recites wherein a nickel titanium resilient member’s strain should not exceed 7-14%.) (Col. 18 lines 10-18). In regards to claim 39, Yeung recites wherein the staple (13) can withstand a strain of up to around 30% (Col. 18 lines 10-18). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the staple (10) of Adams by the having a staple that can withstand strains up to 6% to 13% and up to 30% in view of Yeung in order to ensure that the surgeon is aware of how much the implant can be deformed without it being permanently deformed.


Response to Arguments
Applicant’s amendments to the claims and the specification filed on 12/30/21 have overcome the previous 112 rejections of claims and the drawing objections which are hereby withdrawn.  In addition, the terminal disclaimer filed on 12/30/21 has also overcome the previous double patenting rejection which is also withdrawn.
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. 
Applicant argues that the Adams reference is does not read on the device claim 28 (see Remarks Pg. 29-34).  Specifically , applicant recites that the clip is not equivalent to the applicant’s staple, that the tips of the clip are not exposed out of the cartridge prior to positioning and use, and wherein after release the staple changes shape.  To begin applicant’s invention involves a staple made from shape memory material such as nitinol 
Applicant argues that there is no motivation to combine Adams and Wiedrich reference is does not read on the device claim 28 (see Remarks Pg. 34-35 and 36-39).  Applicant again argues that the device in Adams is not a bone staple and therefore, there is no motivation to add drilling devices and that the Adams device will require a significant redesign to be used on bones in conjunction with a drill and drill guide.  However, as stated above the device is fully capable of being used as a staple based on the material it is composed of and the shape of its structure.  As to the redesign of the clip of Adams to have the tips stick out this is not necessary to meet the limitations of the claim as currently written. Since this this does occur in the process of extruding the clip from the hypotube as it enters the surgical site thus the device of Adams meets the limitation as currently written therefore, no redesign is required.  As to the Adams reference not satisfying claim that “upon release of the bone staple from the cartridge” (see Claim 28 (d)(ii)) the staple changes shape.  This limitation does not require that the staple be fully released from the cartridge instead a person of skill could read the claim as merely requiring the staple/device to change shape as it is being released from the cartridge which is what happens in the Adams reference shown in Fig. 3-5.  Therefore, based on the above, the clip of Adams does not require a redesign and would not change how the device operates only on which body location it is operated on.
Applicant argues that the combination of Adams and Wiedrich and Beutter reference is does not read on the device claim 28 (see Remarks Pg. 35-36 and 39-41).  
In response to applicant's argument that  there would be no reasonable expectation of success in the combination since a person of skill would not combine a hemostatic clip to be used on bone fragments this is being interpreted as an argument that Adams is nonanalogous art (see Remarks Pg. 41), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  To begin applicant’s invention involves a staple composed of a bridge and two legs which is made from shape memory material such as nitinol (Applicant’s Specification as originally filed Para. [0082]-[0083]).  Adams in Col. 3 lines 42-45 also recites wherein the clip is composed of nitinol which allows it to change its shape when heated to a certain point within the body and the clip is composed of a bridge with two legs (see Fig. 1-5).  In addition, the clip of Adams has a similar shape/structure as a typical bone staple as shown when compared to the Wiedrich reference. In addition, the clip of Adams would have commended itself to a person of skill in the art’s attention since the Adam’s shape memory clip is used to hold things 
Applicant argues that the combination of Adams and Wiedrich and Beutter with the addition of the Yeung reference is does not read on the device claim 28 and therefore, does not render obvious claims 36-39 (see Remarks Pg. 42-45).  Applicant merely states that the Yeung reference does not cure the Adams reference of its deficiencies as stated in the previous arguments all of which have been addressed above.  Therefore, this argument is also not persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775